Title: To James Madison from Louis-André Pichon, 29 December 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


29 December 1802, Georgetown. Transmits a regulation of the French government, which JM will judge useful to make known to American business, relative to the admission of American ships into France during the season in which yellow fever exists in American ports. Also sends an extract of a letter that the minister of marine has written which will show JM that errors thought to have slipped into a public circular letter on the subject do not exist in the original. The measures the French government has taken are to prevent inconvenience that could result from a lack of universal and compulsory regulation of bills of health without uselessly restricting American commerce. Has before informed JM he believed himself obliged to recommend these measures very strongly to his government and notes that these measures will cease the moment the U.S. adopts a system of bills of health.
 

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC 2 pp.; in French. For enclosures (docketed by Wagner), see nn.



   
   Pichon enclosed a 30 Fructidor an X (16 Sept. 1802) arrêté (3 pp.; in French) stating that no ships coming from U.S. ports were to be admitted to pratique without a correct bill of health and a visit from the local council of health. The order described the procedures that were to be rigorously executed between August and January (printed in National Intelligencer, 10 Jan. 1803).



   
   Pichon enclosed an extract of Decrès’s 8 Vendémiaire an XI (30 Sept. 1802) letter (2 pp.; in French), informing Pichon that the arrêté was intended to prevent the introduction of disease without needlessly delaying trade. Decrès added that he was convinced the error Pichon had mentioned in his earlier dispatches did not exist in the original letter and subjoined a copy so Pichon might judge for himself. For the errors mentioned, see JM to Pichon, 24 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:421–22 and n. 2).


